Title: To Thomas Jefferson from War Department, 31 January 1808
From: War Department
To: Jefferson, Thomas


                  
                     [January 1808]
                  
                  The following Statement exhibits First—A List of Ports and harbors, that, from their importance in a commercial view, and their exposed situation to the attacks of an Enemy require a primary attention, in the event of actual war, with a general description of the existing and contemplated works for the protection of each, together with such estimates of the necessary Expeditures for said works, and of the number of gun-boats requisite in aid of them, as the information at present possessed will permit: The Estimates of Expenditures are not generally from minute calculations, but from such information as to induce a belief, that they will not in the Aggregate, differ materially, from the actual expense of the works contemplated.—
                  
                  
                     Secondly, a list of Ports and places of minor importance, with similar details
                  
                  First, the more important Ports and harbors.
                  
                  
                     
                        
                           Names of Ports and Harbors
                           General Remarks
                           Probable expense
                           No. of Gun boats
                        
                        
                           Dollars.
                        
                        
                           New-Orleans.
                           Will require the erection and completion of the works heretofore contemplated, and now in state of progress—Viz. A strong work at Placquimines, on the site of the present Battery: a battery at the English turn (about 20 miles below New-Orleans) with Barracks; And a Battery and Block house at the mouth of Bayou St. John on the margin of Lake Pontchartrain: the probable expense of which, in addition to the expense already incurred, will be 
                           
                              
                              
                              60.000
                           
                              
                           
                        
                        
                           And when completed, will, it is presumed, with a suitable number of cannon and men, and with the aid of 16 gun-boats, afford a sufficient defence for that place.
                           
                        
                        
                           Savannah.
                           Will require a regular inclosed work, near the town, with six heavy cannon mounted on travelling carriages and eight gun boats: the probable expense of the works will not amount to less than
                           
                              60.000
                           
                              8.
                        
                        
                           Charleston. S.C.
                           It may not be improper to remark that, as soon as the commissioners of the State and our Engineer shall have designated the sites, as ceded by the Legislature, measures will be taken for the commencement of a strong work on the site of Fort Pinckney, and another at White Point, between the mouth of Ashley river and the city. Measures have been in operation for procuring materials; and an engineer has been directed to forward these works with all practicable dispatch.— The probable expense
                           
                              150.000
                           
                              10.
                        
                        
                           An additional work is contemplated on Sullivans island, on or near the site of old Fort Moultry:—These works and a train of heavy cannon mounted on travelling carriages (which has been directed to be placed in the town under the immediate direction of the militia of the place) are, together with ten gun boats, considered as capable of affording a sufficient defence for the town & harbor.
                           
                        
                        
                           Wilmington No.C.
                           Considerable sums of money have been expended on a new work on the site of old Fort Johnston, on Cape Fear river; it is yet unfinished, and will require an additional expense to complete the works—A Battery has been contemplated on Oak-point, near the mouth of the river, which will probably require an expenditure, including the completion of Ft. Johnston, of
                           
                              10.000
                           
                              3
                        
                        
                           As no ship of force can approach the town, it is beleived that the above works, with 3 Gun-boats, would afford sufficient protection.
                           
                        
                        
                           Norfolk.
                           Fort Nelson is on a commanding site, and in good repair, but may require some additional support in the rear—A Battery at Portsmouth, one on Hospital point, and one on the side of the town for the cover of heavy cannon on travelling carriages, aided by a suitable number of gun boats, are thought capable of affording a competent defence against any naval armament, that can approach the town.— The contemplated additional works will probably require
                              
                           
                              95.000.
                           
                              60.
                        
                        
                           The number of Gun-boats for the defence of Hampton Roads, the mouth of the Chesapeake, and its immediate vicinity, should not be less than Sixty
                           
                        
                        
                           
                              [Note in Dearborn’s hand:] In addition to the aboves contemplated works it will probably be concidered expedient to erect a strong inland work at or near the mouth of Lynhaven creek—
                           
                        
                        
                           Baltimore.
                           
                           At the entrance of the harbor of Baltimore, a regular enclosed Fort of Mason work, was erected in 1798.—99 & 1800, and will require but very little additional expense, except that of mounting an additional number of guns, which has been already directed— and will probably require an expenditure of
                           
                              2000
                           
                              3.
                        
                        
                           This work with the aid of three gun boats, will, it is presumed, afford a sufficient protection for that port, especially while the floating force, proposed for the mouth of the Bay, is in actual existence.
                           
                        
                        
                           Philadelphia.
                           
                           Fort Miflin, on an island in the Delaware, about 8 miles below the city is an enclosed work of masonry, and requires but little repair, except, that of the gun carriages, which has been directed. But the strongest and most effectual defence of Philadelphia against a naval force, has been established by nature with some artificial aid: At a short distance below Fort Miflin, a bar has been formed across the river; over which there are but about 15 or 16 feet of water; of course no ship of war, superior to a twenty gun ship, can pass, even at high water, with her guns on board. For the city, there is a number of heavy cannon, mounted  on travelling carriages, sufficient, with the aid of 4 Gun-boats to destroy any small vessels of war, that might venture, and succeed in the passage of the Bar and Fort. Repair of carriages &c. will probably occasion an expence of
                           
                              4000
                           
                              4
                        
                        
                           New-York.
                           In addition to Fort Columbus (on Governors island) which is in great forwardness, and will be a strong regular work of the best materials, it has been considered necessary to erect a strong circular Battery for two tier of cannon, one above the other, on the extreme Westerly point of Governors island; a Battery of a circular kind on Ellis’ Island, enclosed in rear; a strong circular battery adjoining the front of the Bastion of the old battery in front of the city; a circular Battery for one tier of cannon on a large block or wharf, to be established on the North river, at the Northerly part of the city, and a strong Redoubt on Bedloes island, for mortars and some heavy cannon; with a large train of heavy cannon on travelling carriages, with all necessary apparatus deposited in an arsenal in front of the city, from whence they may be removed with facility to any part, where they may be required—And about two miles to the Northward of the front of the city, a Magazine & Laboratory will be established for powder, and for fixing ammunition, with a small magazine for Cartridges near each Battery…When the above mentioned works shall be completed, it is presumed, that with the aid of, from forty to fifty Gun boats, the city may be defended against any naval force unaccompanied with an army;—but as a farther security, batteries, ultimately at Robins-reef or the Narrows, or at both may be of use. The probable expense of the works first contemplated (and for the immediate commencement of which, directions have been given to the principal engineer; and to the agent, for furnishing materials and workmen) no accurate estimate has yet been made, but will, it is presumed, in addition to the completion of Fort Columbus, require a sum not less than
                              
                           
                              
                              
                              
                              175,000.
                           
                              
                              50.
                           
                        
                        
                           
                              [Notes in other hands:] The underwater foundations at the Point of the Battery  &, [their landings] will considerably increase this estimationNote—If, in addition to the above works, a defence by obstructing the Channel by sinking blocks as contemplated, with a strong work for covering the line of blocks, should be decided on, an additional sum will be necessary of not less than
                           250.000
                        
                        
                           New-London.
                           Is situated on the bank of the river Thames, three or four miles from its mouth: The town of Groton is on the opposite Bank of the river, and Norwich about 15 or 16 miles higher up; the harbor or mouth of the river is free from any obstructions, and has sufficient depth of water for large ships. About one mile below the town is Fort Trumbull on a commanding point: this Fort will require some repair: and when aided by 6 gun boats, will probably afford a reasonable security to the towns on the river. The probable expense
                           
                              3.000.
                           
                              6.
                        
                        
                           Newport R.I.
                           Large sums of money were expended in the years 1798, 1799. & 1800 in fortifications for the defence of this Port. Two enclosed works for the more immediate defence of the town, were erected and several others commenced, one of which was on an extensive scale. But, had the whole been completed, they could only afford protection against one line of approach for ships of war, while two others with sufficient depth of water, remained unguarded. In fact, the different channels, by which ships of war can conveniently approach the island of Rhode Island, renders it, so nearly impracticable, without an army, to prevent their approach, as to necessarily reduce a system of defence, to the mere front of the town of Newport which is now covered with two enclosed works, and, which with the necessary repair of those works, some heavy cannon on travelling carriages placed in the town, and the aid of ten or twelve gun boats, may be sufficiently protected against Ships of war, unaccompanied by an army.  
                               The same floating force contemplated for New port may extend a protection to Providence, Bristol and other places on the same waters.  The sum probably necessary for repairs &c. at New port, may be estimated at
                           
                              
                              6000
                           
                              
                              12
                        
                        
                           Boston
                           For the defence of the harbor of Boston, a regular fort, composed of the best materials, has been erected on the site of the old works on Castle island, about three miles below the town. In addition to this Fort, it has been considered necessary, in the event of a war, to erect a small enclosed work on an island, which bounds the opposite side of the channel to Fort Independence. Temporary batteries may likewise be necessary on some of the adjacent heights. With these several works, aided by 12 gun boats, it is presumed that the harbor and town could be defended against any naval force (unattended by an army) that may be reasonably expected.
                           
                              24.000
                           
                              12.
                        
                        
                           Salem andNewburyport
                           Batteries & block houses repaired, and strengthened with two cannon at each place mounted on travelling carriages aided by 6 Gun boats— 4 for Salem & 2 for Newburyport.   Probable expense
                           
                              10.000
                           
                              6.
                        
                        
                           Portsmouth N.H.
                           The harbor of Portsmouth is open, with a sufficient depth of water, for ships of the line to some distance above the town, which is situated but three miles from the entrance of the harbor; where is an ancient work, which has been repaired and improved from time to time, and now requires additional improvements. Between the fort and town, there were, in the course of our Revolutionary war, two strong works erected, on opposite sides of a narrow pass in the river, but having been principally constructed of earth, are now in ruins. Batteries on the sites of those works will be necessary, as well as some moveable heavy cannon in the town, which (together with 4 gun boats) when completed may be considered as a sufficient defence for that place—The expence for fortifications, will probably amount to
                           
                              
                              24.000.
                           
                              4.
                        
                        
                           Portland
                           The town of Portland is on the margin of an open capacious harbor, sufficient for the reception of an immense fleet, and at so small a distance from the ocean, as to render the approach of an enemy easy and sudden. A Battery and Block-house were erected for its defence (near the town) in the year 1795. or 1796. It being impracticable to defend the harbor by batteries against the approach of Ships of war, a defence for the town is all that can be contemplated: for which purpose some additional batteries, with the repairs of the existing works, may, with moveable heavy cannon and some floating force equal to 6 gun boats be considered as sufficient. The expense necessary for fortifications may probably be
                           
                              25.000
                           
                              6.
                        
                     
                  
                  
                  Secondly, Ports and harbors of minor importance.
                  
                     
                     
                        
                           St. Marys Ga.
                           This place will require a small Battery and Block-house; two heavy cannon mounted on travelling carriages, aided by two Gun-boats—Probable expense.
                           
                              8.000
                           
                              4.
                        
                        
                           
                               Also two additional Gun boats may be necessary between St. Marys and Savannah.
                           
                        
                        
                           Beaufort
                           Will require a Battery and Blockhouse pobable expense
                           6.000
                           
                        
                        
                           Geo: Town: S.C.
                           This place is extremely difficult to approach by water; but it may be proper to erect a small Battery for two heavy cannon on travelling carriages to be aided by one gun-boat.
                           
                              4.000
                           
                              1.
                        
                        
                           Ocracock.
                           The passage over Ocracock bar, is like the mouth of a funnel to the waters of N. Carolina, except Cape Fear river and several small inlets for Shallops.—On Ocracock bar there are twelve feet water; but a few miles from the bar, in the only channel for vessels of burden, there is a place called the swash, over which are only eight feet water; of course large vessels are obliged to take out a considerable part of their cargoes, by the help of Lighters, from which, after passing the swash, they again receive them…Outward bound vessels being obliged to wait some time for receiving their cargoes from the lighters, in what is called Wallace’s channel, within two or three miles of the bar, it frequently happens, that twenty or thirty vessels are lying together in that channel, waiting for a favorable time to go out; and while so situated might become an easy prey to a single privateer or small sloop of war—. A Battery on the shell flats, near the light house for 4 or 6 cannon aided by four gun boats, would probably afford sufficient security. The expense of a Battery in mason works, (for no other would stand any time) including a small Magazine & Guardhouse will probably be
                           
                              
                              
                              10.000
                           
                              
                              4.
                        
                        
                           Albemarle Sound
                           May require one light Gun boat to guard against small privateers, that may enter Carrituck or New Inlet, with a small battery at Edenton. Probable Expenses.
                           
                              4000
                           1
                        
                        
                           James River.
                           At a place called Powells Hood’s point (considered a commanding position.) a strong battery covered by a redoubt, may perhaps, when aided by the floating force below, be considered a sufficient defence for the towns above.            Prob. Expense
                           
                              16,000.
                           
                              
                           
                        
                        
                           York river &Rapahanock.
                           For each a Battery and Block-house.   Probable Expense
                           
                              8000.
                           
                              
                           
                        
                        
                           Potowmac.
                           Digges point below Alexandria, is a commanding position, and, with a strong battery covered by a redoubt and two Block-houses, on the highest parts of the adjacent eminence; would with 2 gun Boats, render sufficient protection to Alexandria, the city of Washington & George Town, against the approach of any such naval force as could be reasonably contemplated.   The Probable expense
                           
                              25.000
                           
                              2.
                        
                        
                           Patuxent.
                           A Battery and Block-house   Probable expense
                           2.000
                           
                              
                           
                        
                        
                           Annapolis &Eastern ShoreMaryland
                           
                                 Probable expense
                           12.000
                           
                              
                           
                        
                        
                           Delaware bay& River.
                           A Battery and Block house, at some place on the Bay, as a cover for Gun-boats, also Batteries near New-Castle & Wilmington.— Prob. Expense
                           
                              15.000
                           
                              10.
                        
                        
                           Egg Harbor. N.J.
                           This place will require a Battery for a few cannon & a block-house, aided by one Gun-boat   Probable expense
                           
                              3000.
                           
                              1.
                        
                        
                           Amboy
                           Will require a Battery and probably two Block-houses: aided by 2 gun boats.
                                 Probable expense
                           
                              4.000
                           
                              2.
                        
                        
                           Long Island
                           From Frog’s neck Eastward, two or three small batteries and Block-houses and some cannon on travelling carriages.—aided by 4 Gun boats   Expense
                           
                              10.000
                           
                              4.
                        
                        
                           Connecticut Shore
                           The ports in Connecticut on the sound (exclusive of New London) may require 5 or 6 small Batteries and block houses aided by 6 Gun boats. Expense
                           
                              20,000
                           
                              6.
                        
                        
                           Tiverton R.I.
                           A small Battery and Block house, with one cannon on a travelling carriage, and one gun boat   probable expense.
                           
                              2000.
                           
                              1.
                        
                        
                           New-Bedford,
                           Marthas Vinyard, Nantucket, Barnstable, Plymouth & Duxbury, each a Battery. with 3 or 4 Gun boats   Probable expense
                           
                              12.000
                           
                              4.
                        
                        
                           Marblehead &Cape Ann
                           Batteries and Block houses repaired and strengthened, with two cannon at each place on travelling carriages, aided by 1 gun boat at each.
                                 Probable expense.
                           
                              8.000
                           
                              2
                        
                        
                           York, Kennebunk & Saco.— 
                           Each a small Battery; and one Gun boat for each of the two latter places.   probable expense
                           
                              3.000
                           
                              2
                        
                        
                           Kennebeck,
                           Sheepscut, Damariscotta, Broad bay, St. Georges.—Each a small battery and 2 cannon mounted on travelling carriages, aided by five gun boats   (probable expense)
                           
                              8000.
                           
                              5
                        
                        
                           Penobscott.
                           A strong Battery and block-house; aided by 3 gun-boats. (Probable expense)
                           
                              10.000
                           
                              3.
                        
                        
                           Frenchmans bay.
                           and Machias.—Two or three small batteries and three cannon mounted on travelling carriages aided by 2 gun boats.   Expense
                           
                              3000.
                           
                              2.
                        
                        
                           Passamaquoddybay.
                           Two Batteries and Block houses, aided by 3 gun boats on a large scale. (Probable expense.)
                           
                              8.000
                           
                              3.
                        
                        
                           General.
                           Other places not mentioned may require some defence. for which it may be proper to add
                           
                              25000
                           
                              
                           
                        
                     
                  
                  
                     
                  
                  
                  
               